

109 S787 IS: To amend the Atchafalaya National Heritage Area Act to extend the authority of the Secretary of the Interior to provide assistance to the local coordinating entity for the Atchafalaya National Heritage Area under that Act.
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 787IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Cassidy (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Atchafalaya National Heritage Area Act to extend the authority of the Secretary of the Interior to provide assistance to the local coordinating entity for the Atchafalaya National Heritage Area under that Act.1.Extension of authority for the Atchafalaya National Heritage AreaSection 221 of the Atchafalaya National Heritage Area Act (54 U.S.C. 320101 note; Public Law 109–338; 120 Stat. 1795) is amended by striking 15 years and inserting 30 years.